Motion for reargument of motion to confirm Referee’s report. Although respondent appeared in person in this proceeding and was served with notice of the motion to confirm the report of the Trial Justice finding him guilty, respondent did not submit any papers in opposition to the motion. He now seeks reargument, claiming it was not until November 7, 1966 that he received notice of the July 12, 1966 order of disbarment. On the present motion respondent has submitted an affidavit opposing on the merits the motion to confirm. On consideration of all the papers, the motion for reargument is granted and, on reargument, we adhere to the original determination. Ughetta, Acting P. J., Christ, Brennan, Hill and Benjamin, JJ., concur.